Citation Nr: 1744144	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  07-13 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB) from July 11, 2005 to May 17, 2010, a rating in excess of 30 percent from May 17, 2010 to March 1, 2017.

2.  Whether the reduction of the rating of 30 percent to 10 percent for PFB effective March 1, 2017 was proper.

3.  Entitlement to an initial rating in excess of 10 percent for PFB effective March 1, 2017.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016 the Board remanded the claim for additional development.  

When the claim was before the Board in July 2017, it was noted that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the CAVC's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As noted in the previous Board decision, a decision on the Veteran's claim for increased rating for PSB was stayed until final review of Johnson v. McDonald, 27 Vet. App. 497 (2016), which decision directly impacted the Veteran's case.  

In Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017) the Federal Circuit reversed the CAVC's decision and affirmed VA's longstanding interpretation of Diagnostic Code 7806 that distinguished between topical corticosteroid treatment and systemic therapy.  Based on the Federal Circuit's decision, VA has lifted the stay on the adjudication of these type claims and the Board will proceed with the adjudication of this appeal.

The Veteran requested a Board hearing in his May 2007 substantive appeal.  The Board sent the Veteran a letter in February 2016 to clarify whether he wanted to attend a hearing before the Board.  In response, he withdrew his hearing request.  

The claim for an increased rating for residuals of a right great toe fracture has been raised by the record in a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

As noted in the July 2017 Board decision, a November 2016 rating decision proposed reducing the Veteran's rating for PFB, and a February 2017 rating decision implemented that reduction.  The Veteran filed notice of disagreement in June 2017.  Reductions are separate from claims for increased ratings, and therefore the propriety of the reduction is not included in the increased rating claim currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The RO must issue to the Veteran a Statement of the Case and inform the Veteran of his appellate rights.  

The issues of whether the reduction of the rating of 30 percent to 10 percent for PFB effective March 1, 2017 was proper and entitlement to a rating in excess of 10 percent for service-connected PFB after March 1, 2017, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From July 11, 2005 to May 17, 2010, the Veteran's PSB was manifested mainly by papules and hyperpigmentation, with no visible of palpable tissue loss, that affected, at worst, less than five percent of exposed body area and less than 20 percent of the entire body, and; the condition did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  From May 17, 2010 to March 1, 2017, the Veteran's PFB did not involve more than 40 percent of his entire body or 40 percent of the exposed areas affected, it did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and it did not resulted in visible or palpable tissue loss and gross distortion or asymmetry of any facial features, or resulted in four or five characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  From July 11, 2005 to May 17, 2010, the criteria for an initial evaluation in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2008 & 2016).

2.  From May 17, 2010 to March 1, 2017, the criteria for an evaluation in excess of 30 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2008 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in August 2005 and November 2008.  The claim was last adjudicated in November 2016. 

Furthermore, concerning the claim for a higher rating, the claim arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PFB is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  Unlisted conditions are rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the AOJ has evaluated the Veteran's PSB as comparable to eczema, which is evaluated under 38 C.F.R. §  4.118, Diagnostic Code 7806.  The AOJ also considered Diagnostic Codes 7813, 7800 in earlier rating decisions.

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the veteran.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the AOJ informed him of the new criteria in the supplemental statement of the case in November 2016.  Therefore, the Board will consider the claim under the old and new criteria.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provided ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 
Diagnostic Code 7806 provided that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris). 

Diagnostic Code 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. §  4.118.

Under the criteria effective as of October 23, 2008, in addition to the former criteria under Diagnostic Code 7800 listed above, Notes (4) and (5) were added.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. §  4.118, Diagnostic Code 7800, Note (4) (2016).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5) (2016).

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. 
§ 4.118.

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

From July 11, 2005 to May 17, 2010

On VA skin examination in January 2006, the Veteran reported that his PFB was constantly symptomatic for itching and burning.  He endorsed intermittent exacerbations.  At that time he related using Magic Shave and clippers for shaving, as opposed to razors.  He denied use of any topical or systemic treatments.  The examiner noted no systemic symptoms, such as fever or weight loss.  No malignant or benign neoplasm was identified.  There was no associated urticaria, vasculitis, or erythema multiforme.  The Veteran had a beard on his chin and a mustache.  The hair was 2mm long on his lower cheeks.  There were a few hyperpigmented macules at sites of prior inflammation.  All changes were superficial.  There were no pustules or cysts.  Some scarring was present.  There were 4-5 atrophic/depressed pitting scars on each cheek that were about 3mm in diameter and 1 to 2mm deep.  There were about 10 smaller (l by l mm) similar scars on each cheek.  There was no keloid, pain, adherence, scaling, ulceration, distortion of facial symmetry, induration, limitation of motion, or other functional impairment from these superficial scars.  The condition affected 4 percent of exposed body surface area.  It was limited to the lower cheeks, chin, most superior portion of the neck, and submandibular area.  The examiner noted residual scarring and depigmentation with no active lesions.  The examiner found no functional impairment due to PFB. 

VA treatment notes in March 2007 showed that there was no rash in beard area.  There were atrophic depressed patches with previous acne scars.  He used  depilatory creams instead of shaving.  The Veteran was also using topical medication.  In May 2008 a clinician noted skin rashes on both side of the nasal area with some lesions of acne versus sebaceous cyst.  There was no drainage.  On follow-up in June 2008, the Veteran reported that his PFB was worsening despite nightly use of Retin-A and clinda topically BID.  The clinician noted firm hyperpigmented follicucentric papules throughout the neck and jawline.  The assessment was PFB.  The Veteran was advised to continue with Cleocin topically  and Retin-A, and to decrease his shaving frequency via depilatory creams.  In September 2009, the Veteran reported bumps with inflammation.  He had completed a short course of doxycycline 100mg BID for six weeks since last clinic visit with no change in the condition.

The record does not show that the Veteran qualified for an evaluation in excess of 10 percent for PSB prior to May 17, 2010, because the evidence did not show that PSB affected at least 20 percent of exposed areas or the entire body were affected.  See 38 C.F.R. §  4.118, Diagnostic Code 7806 (2008 and 2016).  Furthermore, the record does not show that the Veteran required systemic therapy for PSB.  See id.  The VA examiner in January 2006 noted that the condition affected 4 percent of body surface area, exposed.

The Veteran also did not qualify for an evaluation in excess of 10 percent under Diagnostic Code 7800 for disfigurement of the head, face or neck.  The January 2006 VA examination report, and VA treatment notes, indicated hyperpigmentation at the sites of prior inflammation, along with some scarring on the cheeks, that were atrophic/depressed measuring about 3mm in diameter and 1 to 2mm deep.  There were about 10 smaller (l by l mm) similar scars on each cheek.  While arguably it would appear that the skin texture may have been abnormal and there was hyperpigmented skin, findings demonstrating an affected areas meeting the requirement to be a characteristic of disfigurement by exceeding an area of six square inches were not present.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008 and 2016).  Additionally, the Veteran did not meet the criteria for having other characteristics of disfigurement and the records do not indicate gross distortion or asymmetry of one feature or paired features.  See id.  The record also did not show other disabling effects from PSB or that there could be additional characteristics of disfigurement from multiple scars or the total effect of PFB.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4) and (5).  Therefore, he did not qualify for an evaluation of 30 percent prior to May 17, 2010.  See 38 C.F.R. § 4.118 (2008 and 2016).

From May 17, 2010 to March 1, 2017

On VA PFB examination in June 2010, the Veteran reported continued chronic problems with his PFB. He was using Magic Shave depilatory, and shaved with a regular razor every two to three days.  When shaving, he experienced a burning sensation on his skin, along with bumping.  The Veteran was using Retin-A, Cleocin and benzoyl peroxide, topically, BID.  He also took doxycycline 100mg P0 BID, which the examiner noted was systemic treatment, on a near constant basis.  The examiner also noted that doxycycline was neither a corticosteroid nor an immunosuppressive drug.  The Veteran elected to continue using medications although reportedly he was unsure as to whether these were helpful.  On examination, no systemic symptoms were noted.  Examination revealed scattered pitting scars on the cheeks, bilaterally, with a few papules on the cheeks.  He also had ingrown hair on his neck and left cheek.  The affected area was less than 40 percent of the face and less than 5 percent of the total body area.  

On VA examination in October 2016, the examiner noted that the Veteran had razor bumps on his face for which he required constant use of topical medication.  He also avoided shaving some days.  The Veteran had a beard over chin region.  There was no disfigurement of the head, face or neck.  There was no benign or malignant skin neoplasms, or any systemic manifestations.  The examiner noted PSB over the face of moderate severity with razor bumps over shaved areas.  The skin condition affected less than 5 percent of total body area or exposed body area.  The condition had no impact on the Veteran's ability to work.  

Based on the medical evidence of record, the Board does not find that a rating in excess of 30 percent is warranted from May 17, 2010 to March 1, 2017, under either the prior or revised rating criteria.  The evidence did not show that PSB affected more than 40 percent of exposed areas or the entire body area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2016).  While the VA examiner in 2010 noted that the Veteran required constant or near constant systemic treatment, it was also noted that said treatment, doxycycline, was neither a corticosteroid nor an immunosuppressive drug.  See id. 

Diagnostic Code 7800 does not provide a higher disability rating as the Veteran did not demonstrate visible or palpable tissue loss and either gross distortion or asymmetry of two or three features or a paired set of features.  The evidence showed scattered pitting scars on the cheeks, bilaterally, with a few papules on the cheeks and razor bumps.  Evidence showing a characteristic of disfigurement by exceeding an area of six square inches is not present.  Further, there is no evidence of four or five characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4) and (5).  Therefore, the Veteran does not qualify for an evaluation of 60 percent from May 17, 2010 to March 1, 2017.  See 38 C.F.R. § 4.118 (2008 and 2016).

Both Diagnostic Codes 7801 and 7802 evaluate scars other than the head, face or neck, and are not applicable to rate the Veteran's PFB.  Diagnostic Code 7803 is applicable for unstable scars, which the Veteran does not have.  Diagnostic Code 7804 is applicable for painful scars.  Though the Board is aware of the Veteran's March 2009 complaints of bumps, pain and discharge from his skin lesions, a 10 percent rating is already in effect and is the maximum evaluation under this code.  Finally, Diagnostic Code 7805 does not provide a higher evaluation as the Veteran's scars do not cause any other disabling effects.

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher than the 10 and 30 percent ratings currently assigned.  He is competent to report that he has skin problems because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected PFB according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Moreover, the VA examiners considered the functional effects of the Veteran's PFB during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The preponderance of the evidence is against a finding that the Veteran is entitled to an initial rating higher than 10 percent for PFB from July 11, 2005 to May 17, 2010, or a rating in excess of 30 percent from May 17, 2010 to March 1, 2017.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed below, whether the Veteran is entitled to an evaluation in excess of 10 percent for PFB after March 1, 2017 is being remanded for further development.


ORDER

An initial disability rating in excess of 10 percent for pseudofolliculitis barbae from July 11, 2005 to May 17, 2010, is denied.

A rating in excess of 30 percent for pseudofolliculitis barbae from May 17, 2010 to March 1, 2017, is denied.


REMAND

The Veteran contends that he is entitled to a rating higher than 10 percent for PFB after March 1, 2017. 
The Board notes that the Veteran has been treated for PFB at VA Medical Center (VAMC) in Lafayette, Louisiana.  The medical evidence of record, however, dates only from September 2016 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should be asked to identify and authorize the release of any private treatment records.  

As noted above, the Veteran has also disagreed with the reduction of the rating to 10 percent.  The outcome of the reduction determination may affect this increased rating claim.

Accordingly, the case is REMANDED for the following action:
	
1.  Issue the Veteran a statement of the case addressing the claim of whether the reduction of the 30 percent rating to 10 percent for PFB, effective March 1, 2017 was proper, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

2.  Obtain any VA Medical treatment records dated from September 2016 forward and associate them with the claims file, to particularly include those contained in the VAMC in Lafayette, Louisiana.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to treatment provided for the disability on appeal.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit(s) sought on appeal remains denied, the Veteran and representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


